Citation Nr: 1738863	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected lumbosacral strain.

2.  Entitlement to an extraschedular rating for service-connected right knee osteoarthritis with limitation of flexion (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted a 20 percent rating for lumbosacral strain, and an August 2012 rating decision, which granted service connection for a right knee disability and assigned an initial rating of 10 percent.  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In pertinent part, a February 2016 Board decision denied a rating in excess of 20 percent for a lumbosacral strain and a rating in excess of 10 percent for a right knee disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a Joint Motion for Remand (JMR) in which the parties agreed that the Board provided an inadequate statement of reasons and bases for why referral of the lumbosacral strain and right knee disability claims for extraschedular consideration was not warranted, and moved the Court to vacate that aspect of the decision and remand it to the Board.  Specifically, the JMR indicated that the Board failed to consider whether referral     of the lumbosacral strain and right knee disability claims for extraschedular consideration was warranted based on the collective impact of the disabilities.      The JMR found that that the issue was reasonably raised by the record since evidence indicated that the Veteran's lumbosacral pain was aggravated by lying down and sitting and his right knee disability limited his ability to sit and stand. 

In February 2017, the Board remanded these matters for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

The Veteran was last provided VA examinations assessing the severity of his lumbosacral strain and right knee disability in April 2014.  In addressing the functional impact of the disabilities, the April 2014 examination reports indicated    the Veteran's lumbosacral strain and right knee disability did not impact his ability to work.  In a July 2017 correspondence, the Veteran asserted that that his lumbosacral strain and right knee disability had worsened, that they prevented him from standing for even five minutes, and prevented him from working.  As one of the relevant factors outlined in Thun requires determining whether the Veteran's disability picture exhibits related factors, such as marked interference with employment, the Board finds that a VA examinations are warranted to determine whether the Veteran's lumbosacral strain and right knee disability, either alone or in combination, cause marked interference with employment.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (2009).  

Additionally, the prior remand directed that all outstanding VA treatment records from November 29, 2013 to present be associate them with the claims file.  It further directed that if no such records existed, that fact should be documented in the claims file.  While CAPRI records were associated with the claims file during the pendency of the remand, those records are duplicative of records associated with the claims file at the time of the February 2017 remand.  As the claims file does not indicate that additional VA treatment records do not exist, on remand any updated records from November 19, 2013 to present should associated with the claims file.  

As the Board is remanding the claims for other matters, on remand the Veteran should again be afforded an opportunity to submit or authorize VA to obtain on    his behalf any updated private treatment records pertaining to his lumbosacral strain or right knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from November 29, 2013 to present, and associate them with the claims file.  If no such records exist, that should be documented in the claims file.

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for     his lumbosacral strain and right knee disability.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for VA thoracolumbar spine    and knee examinations to determine the current nature    and severity of his service-connected thoracolumbar   strain and right knee disability.  The claims file should    be reviewed in conjunction with the examinations. All indicated tests should be conducted and the results reported.  

The examiner should detail any functional impairment caused by the Veteran's lumbosacral strain and right     knee disabilities, to include addressing the extent to    which the disabilities, both alone and in combination, result in interference with employment. 

4.  After the development requested above has been completed, readjudicate the claims, to include considering whether referral for extraschedular consideration, to include based on the collective impact of the Veteran's service-connected thoracolumbar strain and right knee disability, is warranted.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of     the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

